Citation Nr: 0421893	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
lumbar degenerative joint disease, symptomatic with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's claim for service 
connection for lumbar degenerative joint disease, symptomatic 
with radiculopathy.  In June 2000 the RO denied the veteran's 
claim for service connection for a low back disability on the 
basis that the claim was not well grounded.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) eliminates the concept of a well-grounded claim.  
As such the current claim will be adjudicated as if the June 
2000 decision had not been entered. 


FINDINGS OF FACT

1.  In a November1997 rating decision, the RO denied the 
veteran's claim for service connection for back pain due to 
injury.  The veteran did not file an appeal and, under the 
law, that decision became final.  

2.  The evidence introduced into the record since the 
November 1997 decision is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  A low back disability is not of service origin.


CONCLUSION OF LAW

New and material evidence has been received since the 
November 1997 RO rating decision, which denied the veteran's 
claim for service connection for lower back disability, and 
the claim is reopened.  38 U.S.C.A. §§  7105, 5108 (West 
2002).

2.  A low back disability was not incurred in or aggravated 
by military service nor may arthritis of the lumbar spine be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1101, 110, 112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  He was provided with a 
copy of the pertinent rating action, a May 2003 statement of 
the case and a supplemental statement of the case dated April 
2004.   These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding this claim, and the evidence, 
which has been received in this regard.  

In letters dated in November 2001 and December 2003 the 
veteran was informed of the VCAA, to include what evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board is satisfied that the veteran has been 
informed of her rights and the VA obligation's under the VCAA 
and what evidence is needed to establish his claims.

The RO has obtained all available records.  Also, VA 
examinations have been conducted during the course of the 
appeal.  The record discloses that VA has met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim currently being decided.  

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA, and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The evidence of record at the time of the November 1970 RO 
decision is briefly summarized.  The service medical records 
revealed treatment for a low sprain pain from September to 
November 1970 after injuring his back lifting bags of cement.  
The separation examination in December 1970 did not show any 
back problems.  In a November 1997 RO denied the veteran's 
claim for service connection for a low back disability.  At 
that time the RO determined that there was no evidence of a 
current back disorder.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
determination.  Accordingly, the November 1997 decision is 
final.  38 U.S.C.A. § 7105.

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 C.F.R. § 3.156(a) (2002).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).

Subsequently received were VA outpatient treatment records 
from 1998 to 2003 showing treatment for low back pain.

A VA examination was conducted in January 1998.At that time 
the veteran reported that he hurt his back in 1970 throwing 
cement bags.  He has had episodes of pain since that time.  
X-rays of the lumbosacral spine reportedly showed arthritis 
at the L3, L4.  The diagnoses were mid and low back pain.

In May 2002 the veteran underwent a VA examination.  The 
veteran related to the VA examiner that he had injured his 
back in 1970 in service and that he had been treated for some 
back pain at that time.  He gave a history of experiencing 
back pain for several years prior to 1988 and 1999.  He 
worked in janitorial service for a number of years and 
whether his back hurt or not he stopped receiving medical 
treatment.   As he got older his symptoms progressed without 
known additional injuries.  He has been unable to maintain 
full time physical work since 1999 because of his back.

The veteran reported that he was currently being treated in 
the VA medical center and occasionally by a chiropractor.  
The veteran reported his present symptoms to be stiffness, 
low back pain on twisting the right or left low back, some 
discomfort, a numb feeling, and some tingling in the left 
lower extremity, in the back of the thigh toward the calf or 
ankles, with no symptoms in the feet.  There veteran reported 
that he did not experience many symptoms when flexing forward 
unless he had to lift heavy objects.  

Physical examination revealed the veteran's back to have 
tenseness, but no tenderness paralumbar right or left.  The 
veteran had preserved lumbar lordosis and no tenderness 
directly over the vertebral column.  The veteran was able to 
extend 15 degrees, with some discomfort at the extreme of 
extension.  Forward flexion was comfortable to 70 degrees.  
Left and right lateral flexion at the waist was 40 degrees 
with discomfort to the right at the extreme of flexion.  The 
veteran had lumbar rotation 20 degrees to the right and 20 
degrees to the left, with discomfort on twisting right or 
left at the extreme.  The veteran retained normal strength in 
the lower extremities bilaterally, with normal deep tendon 
reflexes to knees and ankles with no sensory deficits to feet 
pulses.  

The final diagnosis was lumbar degenerative joint disease, 
symptomatic with radiculopathy.  The VA examiner opined that 
it was not likely that the veteran's current back condition 
is related to the veteran's in-service injury.  He was out of 
the service for 27 years before he had severe back pain and 
did not have pain that prevented janitorial services until a 
few years prior to the 1998 examination.  The examiner stated 
that a further opinion would be speculative. 

The veteran submitted a letter from his mother dated in 
December 2002 which stated that her son had related to her 
his in-service injury and that he had experienced problems 
with back pain over the years, at some points causing him to 
be unable to complete his employment duties.  In addition to 
this letter from his mother, the veteran also submitted a 
letter from his wife, dated in October 2002.  In this letter, 
the veteran's wife claims that he has been complaining of 
back pain since they met in 1973, two years after the 
veteran's separation from service.  

The veteran had a VA general medical examination in August 
2003.  The veteran's chief complaint at this time was his 
persistent severe back pain.  The veteran stated that he had 
injured his back while passing cement in 1970 in the Army.  
The veteran stated that he did janitorial work until 1997, 
when he had to stop because of his back pain.  The veteran 
reported that he develops severe back pain if he walks more 
than an eighth of a mile.  He also stated that he frequently 
experiences pain running down the back of his leg and has 
difficulty getting up and down, in and out of chairs, and in 
and out of bed.   The veteran had to walk very slowly, could 
not sit very long, and had trouble stooping, leaning over, 
and squatting.  

The physical examination revealed the veteran's posture was 
not straight and that he walked leaning forward approximately 
20 degrees because of the back pain and that his gait was 
very slow.  The veteran did not use any ambulatory aids.  The 
veteran's spine was straight, mildly tender to percussion 
over the lower thoracic spine, and very tender to percussion 
over the lumbosacral area.  The veteran had fairly severe 
muscle spasm over the lumbosacral area.  Forward flexion was 
0 to 40 degrees with pain at 30 degrees.  Repeated flexion 
caused an increase in pain.  Extension of the lumbar area was 
to 0 degrees, with marked pain at 0 degrees.  Right and left 
lateral flexion of the lumbar area was 0 to 20 degrees with 
pain at 10 degrees.  Right and left lateral rotation of the 
lumbar area was 20 degrees with pain at 10 degrees.  The 
veteran was only able to flex his knee to about 90 degrees 
because of severe back pain.  The veteran could fully extend 
his right and left knee, but there was pain at full 
extension.  

The VA examiner noted that previous X-rays taken of the 
veteran confirmed degenerative arthritis of the thoracic and 
lumbosacral area.  The final diagnosis was degenerative 
arthritis of the thoracic and lumbar spine with occasional 
pain radiating down the back of the left leg.  

The veteran was afforded a hearing at the RO before a Hearing 
Officer in November 2003.  The veteran and his wife both 
testified at this hearing.  The veteran testified that he 
continued to experience back problems after leaving the 
military.  His wife testified that she is a Certified Nurse 
Aid (CNA), with some work completed towards a Licensed 
Practical Nurse (LPN).  She stated that she had known the 
veteran since 1973. He had experienced back problems since 
that time.  

After this hearing, the veteran also submitted a letter from 
his sister dated in March 2004, in which she stated that her 
mother had told her that her brother had injured his back 
while in the Army.  She also wrote that she remembered her 
brother's inability to work because of back pain.  

To summarize the evidence received since the November 1997 
decision includes medical evidence showing treatment for a 
low back disorder beginning in 1998.  The Board finds that 
this evidence is new and material in that it establishes for 
the first time the presence of a post service low back 
disability.  Thus, the claim is reopened and the Board's 
final decision is based on a de novo review of the record.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 3 2002); 38 C.F.R. § 
3.303 (2003).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003). Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

Lay statements and testimony are considered to be competent 
evidence when describing an inservice incident and the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not 
show that the veteran possesses medical expertise and it is 
contended otherwise.

The service medical records show that the veteran was treated 
from September to November 1970 for a low back strain 
following a lifting injury.  However, at the time of the 
separation examination no back abnormality was shown.  The 
first clinical evidence of a back disability was in 1998 many 
years after service.  Additionally, the VA examiner in May 
2002 indicated that the current low back disability, 
arthritis, was not related to the inservice injury.  As such 
the Board finds that the inservice back complaints were acute 
and transitory in nature. 

With regard to the testimony of the veteran's wife, the Board 
recognizes her profession as a CNA with some work completed 
towards an LPN (Licensed Practical Nurse) and her opinion 
that the veteran's back pain has been going on since she met 
him in 1973, and was related to service as explained to her 
by the veteran.  However, the appellant's spouse did not 
review the veteran's records.  As such, the Board places more 
probative value on the May 2002 opinion by the VA examiner, 
who is a medical doctor, and who based the opinion on a 
review of the evidence in the claims folder. 

Accordingly the Board concludes that service connection is 
not warranted.  The evidence is not equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).  


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



